                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                       Case No. 18-cv-01179-RS (KAW)
                                   8                    Plaintiff,                          ORDER TERMINATING MOTION TO
                                                                                            COMPEL
                                   9             v.
                                                                                            Re: Dkt. No. 29
                                  10     RICHARD ANTHONY VACCARI,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On May 7, 2019, Plaintiff Samuel Love filed a motion to compel discovery from

                                  14   Defendant Richard Anthony Vaccari. (Dkt. No. 29.) On May 8, 2019, the case was referred to the

                                  15   undersigned. (Dkt. No. 30.)

                                  16          The Court TERMINATES the motion to compel. The parties are directed to meet and

                                  17   confer, and to file a joint discovery letter. The joint discovery letter must comply with the Court's

                                  18   standing order, available at: https://cand.uscourts.gov/kaworders.

                                  19          IT IS SO ORDERED.

                                  20   Dated: May 15, 2019
                                                                                             __________________________________
                                  21                                                         KANDIS A. WESTMORE
                                                                                             United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
